Exhibit 10.7

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

PATENT CROSS LICENSE AND COVENANT NOT TO SUE

This Patent Cross License and Covenant Not To Sue (hereinafter “Patent Cross
License”) is made and entered into as of this 1st day of November, 2006
(hereinafter the “EFFECTIVE DATE”) by and between SIRF Technology, Inc., a
Delaware Corporation having its principal place of business at 148 E. Brokaw
Road, San Jose, California 95112 on the one hand (hereinafter “SiRF”), and u-NAV
Microelectronics Corporation, a Delaware Corporation, having its principal place
of business at 8 Hughes, Irvine, California 92618, and u-NAV Microelectronics
Finland OY, a Finnish corporation having its principal place of business at
Hermiankatu 6-8 D, Tampere FIN-33720, Finland on the other hand (collectively
hereinafter “u-NAV”). SIRF and u-NAV are collectively referred to herein as the
“Parties” and individually as “Party.”

RECITALS

WHEREAS, as part of the settlement of Civil Action No. SACV05-773 CJC (ANX)
filed by SiRF against u-NAV on August 5, 2005, in the United States District
Court, Central District of CA., Santa Ana Division, SIRF and u-NAV desire to
enter into this Patent Cross License; and

 

1



--------------------------------------------------------------------------------

WHEREAS, each party agrees to grant the other party licenses under certain
patents with respect to certain products as set forth herein and agrees to
release the other party from certain claims of past patent infringement arising
out of the activities of the other party;

NOW, THEREFORE, in consideration of the above premises and mutual covenants
hereinafter contained, the parties agree as follows:

SECTION 1

DEFINITIONS

As used in this Patent Cross License the term:

1.1 “SUBSIDIARY(IES)” means any corporation, company, or other entity of which
more than fifty percent (50%) of the outstanding shares or stock is owned or
controlled by either party and, in the case of SiRF, also its PARENT, hereto,
directly or indirectly, now or hereafter, or which is otherwise owned or
controlled by a party, but any such entity shall be deemed to be a SUBSIDIARY
only so long as such ownership or control exists.

1.2 “GPS PRODUCTS” means an integrated circuit or circuits, including firmware
resident in the GPS base band, which consist of (a) a Global Positioning System
(“GPS”) base band chip or a GPS RF chip, together or separately, or (b) a
multi-chip package encapsulating both a GPS base band die and a GPS RF die or
(c) a single chip wherein the GPS base band die and GPS RF die reside on one
piece of silicon, that carry out the STANDALONE GPS processing of signals

 

2



--------------------------------------------------------------------------------

received from GPS satellite vehicles for GPS signal acquisition or tracking
and/or for position computation purposes.

1.3 “PATENT(S)” means all classes or types of patents, utility models, design
patents, and applications therefore of all countries of the world, which are
issued, published, or have a first effective filing date *** including
continuation(s), divisional(s), reissue application(s) and foreign
counterpart(s) thereof. The term “PATENT(S)” does not include copyrights,
trademarks, mask work rights, or any know-how or trade secret rights.

1.4 “CORE GPS PATENTS” means the PATENTS of either party with claims to subject
matter limited to the structures of or the methods implemented by the *** of the
GPS *** and/or ***; such as, for example, the following: ***, ***, ***, ***, and
***. The term “CORE GPS PATENTS” includes all PATENTS ***, excluding U.S. Pat.
No. ***, as the *** is defined in the Settlement Agreement and Mutual Release to
which this Patent Cross License is attached as Attachment A. For the avoidance
of doubt, the term “CORE GPS PATENTS” only includes patents with claims to ***
and does not include patents with one or more claims to any of the following
subject matter: (1) products that utilize *** involving the processing of ***
that may be input to or output from a *** including, but not limited to, by a
*** (e.g., ***), or a *** (e.g., *** systems) but excluding *** received
directly from *** or from one or more *** (e.g., ***) and (2) products that
utilize *** or *** both from *** other than ***.

1.5 “SiRF LICENSED PATENTS” means CORE GPS PATENTS listed on Schedule 1 assigned
to SiRF or its PARENT or SUBSIDIARIES, which were *** or *** on ***, including
CORE GPS PATENTS (i) which SiRF or its PARENT or SUBSIDIARIES own, acquire, or

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

3



--------------------------------------------------------------------------------

control as of ***, or (ii) under which SiRF has the right to grant licenses of
the scope granted herein, without the payment of royalties or other
consideration to a third party or parties, except for payments to employees of
SiRF or its PARENT or SUBSIDIARIES for inventions made by said employees while
employed by SiRF or its PARENT or SUBSIDIARIES and also except for any other
payments for which u-NAV agrees to reimburse SiRF. For the purpose of
clarification, the phrase “the payment of royalties or other consideration”
hereinabove shall never be construed to include any payment made by SiRF as
consideration for the acquisition of the patents, utility models, design
patents, applications, or licenses or rights thereunder.

1.6 “u-NAV LICENSED PATENTS” means CORE GPS PATENTS listed on Schedule 2,
assigned to u-NAV or its SUBSIDIARIES which were *** or *** on ***, including
CORE GPS PATENTS (i) which u-NAV or SUBSIDIARIES own, acquire, or control as of
***, or (ii) under which u-NAV has the right to grant licenses of the scope
granted herein, without the payment of royalties or other consideration to a
third party or parties, except for payments to employees of u-NAV or its
SUBSIDIARIES for inventions made by said employees while employed by u-NAV or
its SUBSIDIARIES and also except for any other payments for which SiRF agrees to
reimburse u-NAV. For the purpose of clarification, the phrase “the payment of
royalties or other consideration” hereinabove shall never be construed to
include any payment made by u-NAV as consideration for the acquisition of the
patents, utility models, design patents, applications, or licenses or rights
thereunder.

1.7 “LICENSED PRODUCTS” means GPS PRODUCTS. For the avoidance of doubt, LICENSED
PRODUCTS shall not include ***.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

4



--------------------------------------------------------------------------------

1.8 “ u-NAV LICENSED PRODUCTS” means the *** products and future *** which are
manufactured by or on behalf of u-NAV or its SUBSIDIARIES during the term of
this Patent Cross License. For the avoidance of doubt, u-NAV LICENSED PRODUCTS
shall not include any products of an INVESTOR in u-NAV or an ACQUIRING PARTY of
u-NAV, manufactured by or on behalf of the INVESTOR or ACQUIRING PARTY.

1.9 “SiRF LICENSED PRODUCTS” means the *** product lines and future *** which
are manufactured by or on behalf of SiRF or its SUBSIDIARIES during the term of
this Patent Cross License. For the avoidance of doubt, SiRF LICENSED PRODUCTS
shall not include any products of an INVESTOR in SiRF or an ACQUIRING PARTY of
SiRF, manufactured by or on behalf of the INVESTOR or ACQUIRING PARTY.

1.10 “HAVE-MADE” means the act of a party using a third party (i.e. someone
other than the parties hereto)

(a) to make, in whole or in part, in the case of u-NAV, u-NAV LICENSED PRODUCTS,
or in the case of SiRF, SiRF LICENSED PRODUCTS, or a portion thereof for the
account of, and for the use or resale by, a party to this Patent Cross License
wherein the die in said u-NAV LICENSED PRODUCT, in the case of u-NAV, or said
SiRF LICENSED PRODUCT, in the case SiRF, is substantially designed by the party
or designed for the party at the request of the party, or designed by a third
party for the party under development contract with the party, and/or

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

5



--------------------------------------------------------------------------------

(b) to assemble and/or test in the case of u-NAV, u-NAV LICENSED PRODUCTS or in
the case of SiRF, SiRF LICENSED PRODUCTS, using wafers owned by a party
regardless of where the circuits on the wafers were designed and regardless of
where the wafers were fabricated.

Notwithstanding the foregoing, in no event shall “HAVE-MADE” extend to any
products that are manufactured by a third party for either party, sold to such
party and resold, directly or indirectly by such party, to that third party.

1.11 “ASP” means the actual selling price of u-NAV LICENSED PRODUCTS in an arm’s
length transaction with a third party but excludes shipping charges, insurance,
and customs duties. Should a u-NAV LICENSED PRODUCT be sold in other than an
arm’s length transaction, the ASP for that u-NAV LICENSED PRODUCT shall be the
selling price of the same or comparable product in the same calendar quarter in
an arm’s length transaction. Should no such arm’s length sale have occurred in
that calendar quarter, then the ASP for that u-NAV LICENSED PRODUCT shall be the
average selling price in the arm’s length transaction for u-NAV LICENSED
PRODUCTS in the previous calendar quarter.

1.12 “STANDALONE GPS” means the mode of operation of a GPS subsystem in which
acquisition and tracking of the GPS satellite signals is performed based solely
on the following: (1) information acquired directly from the GPS satellite
constellation during that acquisition, tracking or position computation, or
(2) information stored within the GPS subsystem which was acquired directly from
the GPS satellite constellation during previous acquisition or tracking of the
GPS satellites, or (3) information entered manually by an operator.

 

6



--------------------------------------------------------------------------------

The acquisition or tracking or position computation referred to in the previous
paragraph must be performed without network, wireless or other aiding, that is,
without access by the GPS subsystem to information from sources external to the
GPS subsystem, such as (a) information related to the GPS satellite
constellation including GPS time, frequency, ephemeris, almanac, and similar
information received by another GPS or other system from the GPS satellite
constellation and relayed to the GPS subsystem by any means, or (b) any other
information used for acquisition and/or tracking received from a source external
to the GPS subsystem, such as motion or position of the GPS subsystem.

For the avoidance of any misunderstanding, a GPS subsystem utilizing signals
from a local oscillator or other timing device for acquisition or tracking of
the GPS satellite constellation is not operating in a STANDALONE GPS mode if
such local oscillator or other timing device receives information, such as GPS
time, frequency and/or synchronization information, from a source other than the
GPS subsystem. For purposes of this definition 1.12, the GPS subsystem only
includes a TCXO reference clock and/or a Real Time Clock (“RTC”) that are not
calibrated to hold or be synchronized by GPS time.

1.13 “PARENT” means any corporation, company, or other entity that owns or
controls either party hereto, directly or indirectly, now or hereafter, but any
such entity shall be deemed to be a PARENT only so long as such ownership or
control exists.

1.14 “IP CORE TECHNOLOGY” means the technology embodied in the hardware
description language or HDL used to represent the digital circuits of the base
band chip or the

 

7



--------------------------------------------------------------------------------

analog circuits of the RF chip, where the HDL is typically licensed, among other
related deliverables, to chip manufacturers for inclusion into other chips or
devices in lieu of the chips themselves.

1.15 “NET SALES” means a dollar amount calculated by multiplying the ASP for
each u-NAV LICENSED PRODUCT sold by the quantity of u-NAV LICENSED PRODUCTS sold
at that ASP and summing the results of each such multiplication for all u-NAV
LICENSED PRODUCTS sold in a given time period to arrive at total u-NAV sales of
u-NAV LICENSED PRODUCTS in United States dollars in the aforementioned period of
time. Furthermore, the NET SALES amount shall be reduced by the total customer
returns of u-NAV LICENSED PRODUCTS in the United States dollars in the
aforementioned period of time.

1.16 “INVESTOR” shall mean a person who or an entity that subsequent to the
EFFECTIVE DATE has equity in either party but such person or entity shall remain
an INVESTOR only for so long as the INVESTOR has an equity stake in the party.

SECTION 2

RELEASES

2.1 The release set forth in the Settlement Agreement and Mutual Release to
which this Patent Cross License is attached as Attachment A shall be deemed to
be part of this Patent Cross License and thus is hereby incorporated herein by
reference.

 

8



--------------------------------------------------------------------------------

SECTION 3

GRANT OF LICENSES AND COVENANTS

3.1 Subject to the other terms of this Patent Cross License, SiRF grants to
u-NAV and its SUBSIDIARIES a ***, ***, ***, license, ***, under all SiRF
LICENSED PATENTS to make, HAVE-MADE, use, offer to sell, sell, lease, import,
export, and/or otherwise dispose of u-NAV LICENSED PRODUCTS.

3.2 SiRF covenants not to sue u-NAV and its SUBSIDIARIES for PATENT infringement
from the EFFECTIVE DATE of this Patent Cross License through ***, but thereafter
SiRF shall be entitled to sue u-NAV and/or its SUBSIDIARIES for infringement of
any PATENT with respect to which a license is not granted hereunder for any acts
by u-NAV and/or its SUBSIDIARIES after ***. Any such PATENT infringement suit
will not allege that infringements occurring on or before ***, are *** but may
allege to be *** any infringement occurring after ***. This covenant not to sue
is personal to u-NAV and to its SUBSIDIARIES, non-assignable, non-transferable
and subject to the termination provision of Section 3.5(a).

3.3 As part consideration for the rights granted by SiRF to u-NAV under Sections
3.1 and 3.2 above, u-NAV grants to SiRF and its PARENT and SUBSIDIARIES a ***,
***, ***, ***, right and license, ***, under all u-NAV LICENSED PATENTS to make,
HAVE-MADE, use, offer to sell, sell, lease, import, export, and/or otherwise
dispose of SiRF LICENSED PRODUCTS

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

9



--------------------------------------------------------------------------------

3.4 u-NAV covenants not to sue SiRF and its SUBSIDIARIES for PATENT infringement
from the EFFECTIVE DATE of this Patent Cross License through ***, but thereafter
u-NAV shall be entitled to sue SiRF and/or its SUBSIDIARIES for infringement of
any PATENT with respect to which a license is not granted hereunder for any acts
by SiRF and/or its SUBSIDIARIES after ***. Any such PATENT infringement suit
will not allege that infringements occurring on or before ***, are *** but may
allege to be *** any infringement occurring after ***. This covenant not to sue
is personal to SiRF and to its SUBSIDIARIES, non-assignable and non-transferable
and subject to the termination provision of Section 3.5(a).

3.5 (a) Should, during the term of this Patent Cross License, the business of
u-NAV licensed hereunder be acquired by or merged with a third party (the
“ACQUIRING PARTY”) either as a result of the ACQUIRING PARTY acquiring or
merging the assets of u-NAV relating to the business, or by the ACQUIRING PARTY
obtaining actual or beneficial ownership or control, directly or indirectly, of
more than fifty percent (50%) of u-NAV’s voting stock to control u-NAV, or by
any other means, this Patent Cross License, including without limitation, the
licenses and covenants granted therein, shall automatically terminate unless the
ACQUIRING PARTY, following the closing of the acquisition or merger (the
“CLOSING DATE”), agrees in a signed writing received by SiRF within thirty
(30) calendar days following the CLOSING DATE in accordance with the notice
provisions of this Patent Cross License, to be bound by the terms of this Patent
Cross License, in which event the licenses granted by this Patent Cross License
to u-NAV shall be assigned to the ACQUIRING PARTY (directly or indirectly by
virtue of operation of law pursuant to a merger or stock transfer), but only
with respect to those u-NAV LICENSED PRODUCTS ***, *** and *** by u-NAV *** the
*** and

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

10



--------------------------------------------------------------------------------

either *** to *** or in *** by u-NAV *** the ***. Notwithstanding the foregoing,
the covenants not to sue set forth in Sections 3.2 and 3.4 shall automatically
and permanently terminate in the event that the business of u-NAV is acquired by
or merged with a third party, and such covenants may not be reinstated or
revived in any way by u-NAV, SiRF and/or the ACQUIRING PARTY.

(b) This Patent Cross License shall not be assignable by either party to ***;
***; ***; ***; ***; ***; ***; ***; ***; or SUBSIDIARIES or affiliates or
successors of these entities (collectively, the “COMPETITORS”).

(c) Should one of the COMPETITORS or should two or more of the COMPETITORS
together acquire at least a twenty percent (20%) interest in u-NAV or any of its
SUBSIDIARIES, either through acquisition of stock or otherwise, then this Patent
Cross License, including, without limitation, the licenses and covenants granted
therein, shall automatically terminate on the CLOSING DATE of the investment or
acquisition.

(d) In the event that the ACQUIRING PARTY of u-NAV is a private capital investor
(e.g., bank, venture capitalist, hedge fund, individual investor) and u-NAV is
maintained after the CLOSING DATE as an independent corporate entity, then this
Patent Cross License shall not terminate, provided that and only for so long as
(i) the ACQUIRING PARTY is not a Competitor, (ii) the ACQUIRING PARTY does not
provide any goods and/or services in the markets for electronics,
semiconductors, communications and/or software but may, however, offer
traditional financial services, and (iii) the ACQUIRING PARTY, following the
CLOSING

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

11



--------------------------------------------------------------------------------

DATE, agrees in a signed writing received by SiRF within thirty (30) calendar
days following the CLOSING DATE in accordance with the notice provisions of this
Patent Cross License, to be bound by the terms of this Patent Cross License, in
which event this Patent Cross License shall be assigned to the ACQUIRING PARTY
(directly or indirectly by virtue of operation of law pursuant to a merger or
stock transfer). Provided that the ACQUIRING PARTY fulfills the requirement of
parts (i), (ii) and (iii) herein, and provided further that SiRF provides its
consent (not to be unreasonably withheld) in a signed writing to the ACQUIRING
PARTY’s taking control of u-NAV, the covenants not to sue set forth in Sections
3.2 and 3.4 shall continue in accordance with their terms; otherwise, the
covenants not to sue set forth in Sections 3.2 and 3.4 shall automatically and
permanently terminate and such covenants may not be reinstated or revived in any
way by either u-NAV, SiRF and/or the ACQUIRING PARTY.

(e) In the event that u-NAV assigns this Patent Cross License to the ACQUIRING
PARTY, under no circumstances shall the ACQUIRING PARTY have the right to
further assign this Patent Cross License.

(f) For the avoidance of doubt, unless otherwise authorized by this Section 3.5,
this Patent Cross License shall automatically terminate upon change of control
of u-NAV, where u-NAV is no longer an independent corporate entity.

3.6 In the event that SiRF is acquired by or merged with a third party, this
Patent Cross License shall continue in accordance with its terms; provided,
however, that the covenants not to sue set forth in Sections 3.2 and 3.4 shall
automatically and permanently terminate and such

 

12



--------------------------------------------------------------------------------

covenants may not be reinstated or revived in any way by u-NAV, SiRF and/or the
ACQUIRING PARTY.

3.7 The parties agree that no rights are granted or implied under this Patent
Cross License under any patents other than the SiRF LICENSED PATENTS and u-NAV
LICENSED PATENTS as identified herein.

SECTION 4

PAYMENTS AND TAXES

4.1 In partial consideration for this Patent Cross License, u-NAV agrees to pay
to SiRF *** United States dollars ($***.00), wherein said partial consideration
is due and payable upon signing of the Settlement Agreement and Mutual Release
of which this Patent Cross License is Attachment A, in accordance with the
following payment schedules:

(a) *** dollars ($***.00) payable immediately upon signing of the Settlement
Agreement and Mutual Release of which this Patent Cross License is Attachment A.

(b) *** dollars ($***.00) payable on or before six months after the EFFECTIVE
DATE of the Settlement Agreement and Mutual Release of which this Patent Cross
License is Attachment A.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

13



--------------------------------------------------------------------------------

(c) *** dollars ($***.00) payable on or before nine (9) months after the
EFFECTIVE DATE of the Settlement Agreement and Mutual Release of which this
Patent Cross License is Attachment A.

(d) Notwithstanding the foregoing, in the event that u-NAV is acquired or merged
under Section 3.5, the payment or payments due under Section 4.1(b) and
Section 4.1(c) shall be accelerated and made due and payable on or before the
CLOSING DATE.

4.2. During the term of this Patent Cross License and in further partial
consideration for this Patent Cross License, u-NAV agrees to pay royalties on
the NET SALES for all sales of u-NAV LICENSED PRODUCTS according to the
following royalty schedule:

 

Calendar *** Royalty

***    *** percent (***%) ***    *** percent (***%) ***    *** percent (***%)
***    *** percent (***%) ***    *** percent (***%)

For the avoidance of doubt, in the event that this Patent Cross License is
terminated without dispute, u-NAV is obligated to pay a pro rated share of
royalties owed only through the date of termination.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

14



--------------------------------------------------------------------------------

4.3. All payments under this Patent Cross License shall be made by electronic
transfer to the designated account of SiRF in United States Dollars, are
exclusive of and without any deduction for applicable foreign, federal, state
and local excise, sales, use and similar taxes or charges of any kind, as
follows: beneficiary is SiRF Technology, Inc. at 148 East Brokaw Road, San Jose,
California 95112, U.S.A. Advise through Silicon Valley Bank, 3003 Tasman Drive,
Santa Clara, California 95054, U.S.A. Account #            . ABA #            .
The royalties payable by u-NAV to SiRF under Section 4.2 are due and payable
quarterly net forty five (45) days. For the avoidance of doubt, the royalties
payable by u-NAV to SiRF for the first, second, third and fourth quarters of
2006 are due and payable December 30, 2006, net forty five (45) days.
Notwithstanding the foregoing, in the event that u-NAV is acquired or merged
under Section 3.5 herein prior to December 30, 2006, pro rated payments shall be
accelerated under this Section 4.3 and made due and payable on or before the
CLOSING DATE, and payments due to be made thereafter by the ACQUIRING PARTY are
due and payable quarterly net forty-five (45) days.

4.4. While u-NAV is paying royalties under Section 4.2, u-NAV shall deliver to
SiRF a quarterly royalty report no later than five (5) business days after the
end of each calendar quarter. For each quarter, the royalty report shall state
the NET SALES for all u-NAV LICENSED PRODUCT sold. For the avoidance of doubt,
four quarterly royalty reports from u-NAV are due on January 3, 2007, for the
first, second, third and fourth quarters of 2006. Notwithstanding the foregoing,
in the event that u-NAV is acquired or merged under Section 3.5 herein prior to
December 30, 2006, royalty reports shall be due on the CLOSING DATE. For the
avoidance of doubt, u-NAV shall be under no obligation to provide any breakdown
by individual u-NAV LICENSED PRODUCT sold, geographic region of sale, customer,
or provide any

 

15



--------------------------------------------------------------------------------

ASP information to SIRF, but u-NAV shall be required to provide such information
to independent auditors under Section 4.7 below.

4.5. Any payment once made by u-NAV to SiRF pursuant to this Patent Cross
License shall not be refunded to u-NAV for any reason, except in the case of
administrative errors, such as mistakes in typing, calculation or other simple
clerical oversight.

4.6. u-NAV shall pay interest to SiRF upon any and all amounts overdue and
payable under this Patent Cross License at the per annum rate of *** percentage
(***%) points over LIBOR (London Interbank Offered Rates), from the due date of
the payment through the date of actual payment.

4.7 (a) SiRF shall have the right to hire an independent accounting firm to
audit the records of u-NAV from time-to-time, not to exceed twice annually,
during the duration of this Patent Cross License and for three (3) years
thereafter to determine the correctness of the royalties paid by u-NAV to SiRF
under this Patent Cross License.

(b) Should the audit show that u-NAV has underpaid royalties due to SiRF, then
u-NAV shall, within ten (10) business days following the notice of such
underpayment from SiRF, pay to SiRF the underpayment plus interest at the prime
rate plus *** percent per year. u-NAV shall reimburse SiRF for the cost of the
audit if u-NAV has underpaid royalties due by more than *** percent (*** %).

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

16



--------------------------------------------------------------------------------

(c) Should u-NAV contest the underpayment, u-NAV must do so within said ten
(10) business days of receipt of the notice of underpayment and then the parties
shall meet within ten (10) business days following the receipt by SiRF of
u-NAV’s protest to try and resolve the issue. Should the parties be unable to
resolve the issue within said ten (10) business days, then the parties shall
select a neutral third party to review the issue and make a final,
non-appealable decision, one way or the other. Should the parties be unable to
agree upon a neutral third party within ten (10) business days following the
meeting at which the parties are unable to resolve the issue, then either party
can request the Judicial Arbitration and Mediation Services (JAMS) to select an
arbitrator to hear and then resolve the dispute. The arbitration shall take
place at Santa Clara County, California. Judgment on an award rendered by the
arbitrator may be entered in any court having competent jurisdiction.
Notwithstanding the foregoing, either Party may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section, without breach of this provision.
All arbitration proceedings shall be conducted in the English language. Each
Party shall be responsible for its own arbitration costs. Each Party shall
cooperate with the other in making full disclosure of and providing complete
access to all information and documents reasonably requested by the other Party
in connection with such proceedings, subject only to any confidentiality
obligations binding on such Party.

(d) Should the audit show an overpayment by u-NAV of royalties, then SiRF shall
credit the overpayment against future royalties due under this Patent Cross
License.

 

17



--------------------------------------------------------------------------------

(e) u-NAV agrees to preserve and maintain all records relating to sales of u-NAV
LICENSED PRODUCTS for at least three (3) calendar years following the calendar
year in which the sales occurred.

SECTION 5

EFFECTIVE DATE, TERM AND TERMINATION

5.1 This Patent Cross License shall become effective as of the “EFFECTIVE DATE”.

5.2 (a) Unless otherwise terminated pursuant to the terms of this Patent Cross
License, the term of this Patent Cross License shall be from the EFFECTIVE DATE
until the expiration of the last SiRF LICENSED PATENT or u-NAV LICENSED PATENT,
whichever is later, whereupon the licenses granted in Section 3 shall terminate.

(b) Upon the reasonable written request of either party, the parties shall
negotiate in good faith with respect to a subsequent Patent Cross License and
the terms and conditions thereof but failure to agree on the terms of any
subsequent patent cross license shall not be deemed a breach of this Patent
Cross License.

5.3 (a) In the event of any default in the performance of its obligations
hereunder by either party, or any material breach of this Patent Cross License
by either party, and if such default or material breach is not corrected within
thirty (30) days after written notice by the non-breaching party of such default
or material breach or within such other period of time expressly set forth in
this Patent Cross License, this Patent Cross License may be terminated by the
non-

 

18



--------------------------------------------------------------------------------

breaching party forthwith by written notice to the defaulting or breaching
party, provided that such termination shall not affect any payment obligation
arising prior to such termination.

(b) The licenses with respect to u-NAV LICENSED PRODUCTS and SiRF LICENSED
PRODUCTS made, used, sold, or disposed of prior to the date of termination in
accordance with the terms and conditions of this Patent Cross License pursuant
to Section 3 shall survive any such termination provided any applicable royalty
has been or will be paid in accordance with this Patent Cross License.

(c) u-NAV agrees to secure the amount(s) owed to SiRF under Section 4.1 for ***
United States dollars ($***.00) and under Section 4.2 for royalties due and
payable for calendar *** with a security interest in u-NAV’s PATENTS, and SiRF
shall become a preferred, secured creditor of u-NAV. u-NAV agrees to execute
concurrently with this Patent Cross License the Affirmative Grant of Security
Interest in the form attached hereto as Exhibit A and the UCC1 Financing
Statement in the form attached hereto as Exhibit B. u-NAV agrees to promptly
execute upon SiRF’s request all documents reasonably required to perfect this
security interest. When u-NAV satisfies its payment obligations to SiRF under
Section 4.1 for *** United States dollars ($***.00) and under Section 4.2 for
royalties due and payable for calendar ***, SiRF agrees to resign within five
(5) business days its status as a preferred, secured creditor of u-NAV.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

19



--------------------------------------------------------------------------------

5.4 The party that is not suffering financial distress pursuant to subsections
5.4(a) through 5.4(f) hereunder shall have the right to terminate this Patent
Cross License by giving written notice of termination to the other party at any
time upon or after:

(a) the filing by either party of a petition in bankruptcy or insolvency;

(b) any adjudication that either party is bankrupt or insolvent;

(c) the filing by either party of any petition or answer seeking reorganization,
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency;

(d) the appointment of a receiver for all or substantially all of the property
of either party;

(e) the making by either party of any assignment for the benefit of creditors;
or

(f) the institution of any proceeding for the liquidation or winding up of the
business of either party or for the termination of the corporate charter of
either party; for the avoidance of doubt, nothing in this Section 5.4(f) shall
apply to the business of either party solely because there is an acquisition of
such party.

This Patent Cross License shall terminate on the tenth (10th) business day after
such notice of termination is given.

 

20



--------------------------------------------------------------------------------

5.5 This Patent Cross License shall be subject to all laws, present and future,
of any Government having jurisdiction of the parties hereto or their respective
PARENTS and SUBSIDIARIES, and to orders, regulations, and directives thereof
including court orders.

5.6 Neither party shall be liable to the other party with respect to the failure
or delay in the performance of any obligation under this Patent Cross License
for the time of and to the extent that such failure is caused by or the result
of war, fire, flood, earthquake, acts of god or any causes beyond the reasonable
control of the parties.

SECTION 6

MISCELLANEOUS PROVISIONS

6.1 Each party represents and warrants that it has the right to grant the
releases, licenses and other covenants granted herein.

6.2 Nothing contained in this Patent Cross License shall be construed as:

(a) a warranty or representation by the parties as to the validity or scope of,
in the case of u-NAV, any u-NAV LICENSED PATENTS, and, in the case of SiRF, any
SiRF LICENSED PATENTS;

 

21



--------------------------------------------------------------------------------

(b) a warranty or representation by either party that any manufacture, sale,
use, or other disposition of, in the case of u-NAV, u-NAV LICENSED PRODUCTS,
and, in the case of SiRF, SiRF LICENSED PRODUCTS, by the other party will be
free from infringement of patents, utility models, and/or design patents other
than those under which licenses have been explicitly granted hereunder;

(c) an agreement by a party owning in the case of u-NAV, u-NAV LICENSED PATENTS
and, in the case of SiRF, SiRF LICENSED PATENTS, to bring or prosecute actions
or suits against third parties for infringement of one or more of said patents,
or conferring any right on the licensee under said patents to bring or prosecute
actions or suits against third parties for infringement;

(d) conferring any right on one party to use in advertising, publicity, or
otherwise, any trademark, trade name or names of the other party, or any
contraction, abbreviation or simulation thereof;

(e) conferring by implication, estoppel or otherwise, upon either party licensed
hereunder, any license or other right under any class or type of patent, utility
model, or design patent except the licenses and rights expressly granted
hereunder; or

(f) an obligation to furnish any technical information or know-how.

6.3 This Patent Cross License and the licenses granted herein shall inure to the
benefit of the parties hereto, and to the SUBSIDIARIES of the parties hereto.

 

22



--------------------------------------------------------------------------------

Unless expressly set forth in this Patent Cross License, neither party hereto
nor any SUBSIDIARY shall assign or transfer any of its rights or privileges
hereunder without the prior written consent of the other party.

6.4 The parties shall keep the terms of this Patent Cross License strictly
confidential and shall not divulge the terms of this Patent Cross License or any
part thereof to any third party that is not an employee or agent of a party,
except:

(a) with the prior written consent of the other party;

(b) to any government body having jurisdiction and specifically requiring such
disclosure, including disclosure deemed necessary or required by the Securities
and Exchange Commission;

(c) as otherwise may be required by law, including when disclosure is compelled
by a Court Order; or

(d) in confidence to legal counsel, accountants, banks, and chartered financial
institutions and their advisors solely in connection with complying with the
terms and conditions of financial transactions;

(e) in confidence to third party investors or potential acquirers who are not
COMPETITORS, and only as part of a bona fide due diligence, and under a
non-disclosure

 

23



--------------------------------------------------------------------------------

agreement that protects confidentiality under terms at least as restrictive as
terms in a party’s standard non-disclosure agreement; or

(f) as part of a mutually agreed upon press release;

provided, however, that prior to any disclosure pursuant to paragraphs (b),
(c) and/or (e) hereof, the party seeking disclosure shall notify the other party
and take all reasonable actions in an effort to minimize the nature and extent
of such disclosure.

For the avoidance of doubt, subject to the exceptions expressly set forth in
this Section 6.4, the parties shall keep strictly confidential and shall not
disclose to any third party the patents that are and are not licensed by either
party under the licenses granted in Sections 3.1 and 3.3.

The obligations of this Section 6.4 shall survive the expiration or termination
of this Patent Cross License for a period of three (3) years thereafter. In the
event of any breach of this covenant, the parties shall promptly discuss and
cooperate in good faith with respect to measures to mitigate any harmful effect
of such breach and with respect to possible compensation to the injured party,
with any material breach of this covenant constituting grounds for termination
by the non-breaching party pursuant to Section 5.3.

6.5 This Patent Cross License is written in the English language, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
parties hereto. All communications to be made or given pursuant to this Patent
Cross License shall be in English.

 

24



--------------------------------------------------------------------------------

6.6 All notices required or permitted to be given hereunder shall be in writing
and be deemed as given when dispatched, and shall be addressed as follows and
dispatched by personal delivery or registered mail, return receipt requested:

If to SiRF:

SiRF Technology, Inc.

148 East Brokaw Road

San Jose, CA 95112

Attn: Legal Department

Telephone: (408) 467-0410

Facsimile: (408) 453-7217

With copies to its attorneys:

MacPherson Kwok Chen & Heid

2033 Gateway Place

Suite 400

San Jose, CA 95110

Telephone: (408) 392-9250

Facsimile: (408) 392-9262

If to u-NAV:

u-Nav Microelectronics Corporation

8 Hughes

Irvine, CA 92618

Attn: Legal Department

Telephone: (949) 453-2727

Facsimile: (949) 453-0423

With copies to its attorneys:

Knobbe Martens Olsen & Bear LLP

2040 Main Street

14th Floor

Irvine, CA 92614

Telephone: (949) 760-0404

Facsimile: (949) 760-9502

 

25



--------------------------------------------------------------------------------

Law Office of John Anecki

A Professional Corporation

695 Town Center Drive

14th Floor

Costa Mesa, CA 92626

Telephone: (714) 751-1518

Facsimile: (866) 284-8073

Either party may at any time give written notice of a change of its address to
the other party.

6.7 This Patent Cross License and matters connected with the performance hereof
shall be interpreted and construed in all respects in accordance with the laws
of the State of California, without reference to those provisions regarding
conflict of laws. All disputes under this Patent Cross License shall be resolved
by litigation in the courts in the State of California sitting in Santa Clara
County if the litigation is brought by u-NAV and in Orange County if the
litigation is brought by SiRF, including the federal courts therein and each
Party hereby consents to the exclusive jurisdiction and venue of such courts,
agrees to accept service of process by mail and hereby waives any jurisdictional
or venue defenses otherwise available to it.

6.8 If any provision of this Patent Cross License is held wholly or partially
unenforceable for any reason, such unenforceability shall not affect the
enforceability of the remaining provisions of this Patent Cross License, and all
provisions of this Patent Cross License shall be construed so as to preserve the
enforceability hereof.

6.9 The terms and conditions of this Patent Cross License shall supersede all
previous communications, either oral or written, between the parties hereto with
respect to the subject matter hereof, and no agreement or understanding varying,
modifying, or extending these terms

 

26



--------------------------------------------------------------------------------

and conditions, nor any subsequent course of dealing or conduct of the parties,
shall be binding upon either party hereto unless in writing and signed by a duly
authorized officer or representative of each party hereto.

6.10 The following sections and related definitions, exhibits and schedules
shall survive expiration or termination of this Patent Cross License: Sections
4, 5.3(c), 6.4, 6.6, 6.7, 6.8, 6.9 and 6.10.

6.11 This Patent Cross License may be executed in any number of counterparts and
by each Party on separate counterparts, each of which when so executed and
delivered to the other shall be deemed an original and all of which taken
together shall constitute one and the same instrument. The Parties may initially
exchange counterparts by facsimile transmission, with original counterparts to
be exchanged promptly thereafter.

//

//

//

//

//

//

//

//

//

//

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Cross License to
be signed below by their respective duly authorized officers.

 

SiRF: By:  

/s/ Geoff Ribar

Name:   Geoff Ribar Title:   CFO Date:   November 1, 2006

 

u-NAV:

By:

 

/s/ Greg Winner

Name:

 

Greg Winner

Title:

 

CFO

Date:

 

November 2, 2006

 

u-NAV Finland

By:

 

/s/ Greg Winner

Name:

 

Greg Winner

Title:

 

CFO

Date:

 

November 2, 2006

 

28



--------------------------------------------------------------------------------

SCHEDULE 1

SiRF Patents

 

     Country:   Patent No.:  

Title:

***    ***   ***   ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

29



--------------------------------------------------------------------------------

SCHEDULE 2

u-Nav Patents

 

     Country:   Patent No.:  

Title:

***    ***   ***   ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

30



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Security Interest Grant]

 

31



--------------------------------------------------------------------------------

EXHIBIT B

[Form of UCC Financing Statement]

 

32